                   Case 20-11413-KBO              Doc 172       Filed 06/23/20        Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et                            Case No. 20-11413 (KBO)
    al.,
                                                                   (Jointly Administered)
                                         1
                              Debtors.
                                                                   Related to Docket Nos. 9, 34, 46 and 152


       FINAL ORDER AUTHORIZING DEBTORS TO (I) PAY PREPETITION WAGES,
         EMPLOYEE EXPENSES, AND OTHER COMPENSATION, (II) MAINTAIN
       EMPLOYEE BENEFIT PROGRAMS, AND (III) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the Debtors for an Interim Order and a final order (this

“Final Order”) under sections 105(a), 363(b), 507(a), 541, 1107(a) and 1108 of the Bankruptcy

Code and Bankruptcy Rules 6003 and 6004 (i) authorizing, but not directing, the Debtors, inter

alia, to pay prepetition wages, salaries, employee benefits and amounts to or on account of certain

third-party contractors; (ii) authorizing, but not directing, the Debtors to continue the maintenance

of all employee benefit programs in the ordinary course; (iii) authorizing financial institutions to

receive, process, honor and pay all checks, drafts and other forms of payment, including fund

transfers, used by the Debtors relating to the foregoing; and (iv) granting related relief as further

described herein; and upon consideration of the First Day Declaration, and the Interim Order

entered on June 2, 2020; and the Court having jurisdiction to consider the Motion and the relief


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); Cataract
Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400); TLC Whitten Laser Eye Associates,
LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399); TruVision Contacts, LLC (3399); Laser Eye
Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C.
(2881); TLC The Laser Center (Indiana) LLC (8456); TLC The Laser Center (Institute), LLC (0959); and LVI
Missouri, LLC (7088). The Debtors’ executive headquarters are located at 1555 Palm Beach Lakes Blvd., Suite 600,
West Palm Beach, Florida 33401.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.



60987/0001-20654309v2
                 Case 20-11413-KBO         Doc 172      Filed 06/23/20      Page 2 of 5




requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware dated February 29,

2012; and the matter being a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); and

the Court being able to issue a final order consistent with Article III of the United States

Constitution; and venue of these proceedings and the Motion being proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and sufficient notice of the Motion having been given under the

particular circumstances; and it appearing that no other or further notice is necessary; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their estates,

their creditors and other parties-in-interest; and after due deliberation thereon; and good and

sufficient cause appearing therefor; it is hereby

                  ORDERED, ADJUDGED, AND DECREED that:

         1.       The Motion is GRANTED on a final basis as set forth herein.

         2.       The Debtors are authorized, but not directed, to pay and/or honor, in their sole

discretion, the prepetition Employee Claims as and when such obligations are due.

         3.       The Debtors are authorized, but not directed, in their sole discretion, to make

prepetition payments due under the Bonus and Incentive Plans in the ordinary course of business

absent further order of this Court; and provided, further, however, (i) the Debtors shall make no

prepetition payments to any Employee pursuant to the Bonus and Incentive Plans that would cause

the total prepetition payments to such Employee to exceed the statutory cap under section

507(a)(4) of the Bankruptcy Code, absent further order of this Court; and (ii) the Debtors shall not

pay amount pre or post-petition amounts under the Bonus Incentive Plan to any employees who

are also subject to the Debtors’ pending key employee incentive plan (the “KEIP”), subject to the

Debtors’ right to seek to reinstate the Bonus and Incentive Plan as to such proposed KEIP



                                                    2
60987/0001-20654309v2
                 Case 20-11413-KBO        Doc 172     Filed 06/23/20     Page 3 of 5




recipients if the KEIP is not approved by the Court. The Debtors are authorized, but not directed,

in their sole discretion, to continue administering the Bonus and Incentive Plans (except as to any

portion of the Bonus and Incentive Plans that concern payment to any key employees covered by

the KEIP) in the ordinary course of business absent further order of this Court.

         4.       The Debtors are authorized, but not directed, to pay and/or honor, in their sole

discretion all prepetition Contractor Claims, and to continue to pay Contractor Claims in the

ordinary course; provided, however, that such relief shall not constitute or be deemed an

assumption or an authorization to assume any agreements with such Contractors under section

365(a) of the Bankruptcy Code.

         5.       The Debtors are authorized, but not directed, to pay in their sole discretion, all

prepetition obligations due in connection with the Employee Benefit Programs, and to continue

their Employee Benefit Programs in the ordinary course; provided, however, that such relief shall

not constitute or be deemed an assumption or an authorization to assume any of such Employee

Benefit Programs under section 365(a) of the Bankruptcy Code.

         6.       The Debtors are authorized, but not directed, in their sole discretion, to pay the

Employee Expenses.

         7.       The Debtors are authorized, but not directed, in their sole discretion, to pay all

Employee Withholdings as and when such obligations are due. The Debtors may remit any and

all amounts withheld from Employees, including social security, FICA, federal and state income

taxes, garnishments, health care payments, other insurance premiums, retirement fund

withholding, and other types of withholding, whether these amounts relate to the period prior to

the date of the Debtors’ chapter 11 filings or subsequent thereto.




                                                  3
60987/0001-20654309v2
                 Case 20-11413-KBO        Doc 172     Filed 06/23/20     Page 4 of 5




         8.       The Debtors are authorized to allow Employees to use accrued and prepetition PTO

in the Debtors’ discretion. The Debtors are also authorized, in their discretion, to pay out any

accrued and prepetition vacation amounts that are owed to Employees solely to the extent their

employment with the Debtors is terminated postpetition.

         9.       Nothing herein shall be deemed to (1) authorize the payment of any amounts in

satisfaction of bonus or severance obligations, or which are subject to section 503(c) of the

Bankruptcy Code; or (2) authorize the Debtors to cash out unpaid vacation/leave time upon

termination of an employee, unless applicable state law requires such payment.

         10.      The Debtors are authorized, but not directed, to re-employ any and all Furloughed

Employees or previously terminated employees postpetition without further order of this Court.

         11.      All Banks are (a) authorized and directed to receive, process, honor, and pay any

and all prepetition and postpetition checks, drafts, electronic transfers, and other forms of payment

used by the Debtors to satisfy their Prepetition Employee Obligations, whether presented before,

on, or after the Petition Date; provided that sufficient funds are on deposit in the applicable

accounts to cover such payments, and (b) prohibited from placing any holds on, or attempting to

reverse, any automatic transfers on account of Prepetition Employee Obligations. The Banks shall

rely on the direction and representations of the Debtors as to which checks and fund transfers

should be honored and paid pursuant to this Final Order, and any such Bank shall not have any

liability to any party for relying on such direction and representations by the Debtors as provided

for in this Final Order or for inadvertently honoring or dishonoring any check or fund transfer.

         12.      The Debtors are authorized to issue new postpetition checks to replace any checks,

drafts, and other forms of payment, or effect new postpetition electronic transfers, on account of

the Prepetition Employee Obligations, which may be inadvertently dishonored or rejected and to



                                                  4
60987/0001-20654309v2
                 Case 20-11413-KBO          Doc 172      Filed 06/23/20      Page 5 of 5




reimburse any expenses that may be incurred as a result of any Bank’s failure to honor a prepetition

check.

         13.      Any party receiving payment from the Debtors is authorized and directed to rely

upon the representations of the Debtors as to which payments are authorized by this Final Order.

         14.      Notwithstanding Bankruptcy Rule 6004(h), this Final Order shall be effective and

enforceable immediately upon entry hereof.

         15.      The Debtors are authorized to take all actions necessary to implement the relief

granted in this Final Order.

         16.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, or enforcement of this Final Order.




    Dated: June 23rd, 2020                                KAREN B. OWENS
    Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE

                                                     5
60987/0001-20654309v2
